DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 23-25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0410418 to Martynov in view of US 9,424,263 to Aston et al. (“Aston”), US PGPub 2020/0341853 to Zhang et al. (“Zhang”), and US PGPub 2010/0179941 to Agrawal et al. (“Agrawal”).
Regarding claim 1, Martynov discloses a computer-implemented method to backup and recall backed up data using different cloud storage tiers (see paragraph 25), the method comprising:
by one or more computing devices comprising one or more hardware processors and computer memory (see fig. 8):
presenting a user through a user interface (UI 325, see fig. 3 and paragraph 133):
a first option to designate a first cloud storage tier from among a plurality of cloud storage tiers of a cloud storage environment wherein each cloud storage tier is associated with at least one different attribute for storing and accessing data in that cloud storage tier (see paragraphs 133-136, the UI allows setting of selecting different cloud providers with different performance features), and
a second option to designate a second cloud storage tier from the plurality of storage tiers (see paragraphs 133-136),
wherein the first cloud storage tier is distinct from the second cloud storage tier (see paragraph 25, cloud storage providers are all different), and
wherein an attribute of the first cloud storage tier is that the first cloud storage tier provides faster access to data stored therein than the second cloud storage tier (see paragraph 136);
receiving a first selection of the first cloud storage tier and a second selection of the second cloud storage tier (see paragraph 133, the UI is used to identify which cloud providers are used).
Martynov does not disclose defining a storage policy for backing up a primary dataset wherein the storage policy indicates that, in a backup operation of the primary dataset, payload data of the primary dataset is to be backed up into the second cloud storage tier in the cloud storage environment, and further indicates that metadata collected in the backup operation of the primary data and a backup index associated with the backup operation are to be stored into the first cloud storage tier in the cloud computing environment and initiating a first backup operation of the primary data set according to the storage policy, wherein based on the storage policy, the backed up payload data of the primary data set is transmitted to the second cloud storage tier, and backed up metadata collected in the first backup operation is transmitted to the first cloud storage tier.
Ashton discloses a storage system wherein metadata associated with data files is stored in a faster tier than the user data files (see col. 16, lines 5-9 of Ashton). This allows for faster access of the metadata for management without needing to access the actual file data (see col. 9, lines 58-63 of Ashton). Ashton does not disclose the metadata is metadata collected in a backup operation and a backup index. Zhang discloses a backup index storing backup metadata for backups (see paragraph 4 of Zhang). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to store the backup index and backup metadata in a faster storage tier in order to enable faster access for management of the backups. It would have also been obvious to use a UI as in Martynov to select and designate the cloud services for each tier in order to allow a user to configure the backup service in a customized way.
The references do not disclose the storage policy comprises a data structure or file for storing one or more preferences or criteria for performing operations on primary or secondary copies of data associated with the storage policy. Agrawal discloses managing a storage system with a storage policy that can include a data structure having a set of preferences for performing a storage operation including information regarding storage locations (see paragraph 46 of Agrawal). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the storage policy data structures of Agrawal with the UI system of Martynov in order to manage the users selections of cloud storage tiers.
Regarding claim 23, Martynov discloses a computer-implemented method for backing up and restoring backed up data using different cloud storage tiers (see paragraph 25), the method comprising:
by one or more computing devices comprising one or more hardware processors and computer memory (see fig. 8):
defining a storage policy for backing up a primary dataset based on user-supplied selections,
	wherein a first user-supplied selection indicates a first cloud storage tier of a cloud storage environment (see paragraphs 133-136, the UI allows setting of selecting different cloud providers with different performance features),
	wherein a second user-supplied selection indicates a second cloud storage tier of the cloud storage environment (see paragraphs 133-136, the UI allows setting of selecting different cloud providers with different performance features),
wherein the first cloud storage tier is distinct from the second cloud storage tier in at least one of: allowing data to be accessed more frequently than the second cloud storage tier, providing faster data retrieval that the second cloud storage tier, costing more per unit of data storage than the second cloud storage tier, costing more for reading from and writing data to the first cloud storage tier than the second cloud storage tier, and lacking minimum stay charges for data at the first cloud storage tier (see paragraph 136);
storing the storage policy in a database associated with the computing device (see paragraph 71, the backup configuration is stored in a database); and
initiating a first backup operation of the primary dataset according to the storage policy (see paragraph 67, the backups are migrated to the selected configuration).
Martynov does not disclose the cloud storage environment comprising a plurality of cloud storage tiers, wherein the storage policy indicates that, in a backup operation of the primary dataset, payload data of the primary dataset is to be backed up into the second cloud storage tier in the cloud storage environment, and further indicates that metadata collected in the backup operation of the primary data and a backup index associated with the backup operation are to be stored into the first cloud storage tier in the cloud computing environment and initiating a first backup operation of the primary data set according to the storage policy, wherein based on the storage policy, the backed up payload data of the primary data set is transmitted to the second cloud storage tier, and backed up metadata collected in the first backup operation is transmitted to the first cloud storage tier.
Ashton discloses a storage system wherein metadata associated with data files is stored in a faster tier than the user data files (see col. 16, lines 5-9 of Ashton). This allows for faster access of the metadata for management without needing to access the actual file data (see col. 9, lines 58-63 of Ashton). Ashton does not disclose the metadata is metadata collected in a backup operation and a backup index. Zhang discloses a backup index storing backup metadata for backups (see paragraph 4 of Zhang). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to store the backup index and backup metadata in a faster storage tier in order to enable faster access for management of the backups. It would have also been obvious to use a UI as in Martynov to select and designate the cloud services for each tier in order to allow a user to configure the backup service in a customized way.
The references do not disclose the storage policy comprises a data structure or file for storing one or more preferences or criteria for performing operations on primary or secondary copies of data associated with the storage policy. Agrawal discloses managing a storage system with a storage policy that can include a data structure having a set of preferences for performing a storage operation including information regarding storage locations (see paragraph 46 of Agrawal). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to use the storage policy data structures of Agrawal with the UI system of Martynov in order to manage the users selections of cloud storage tiers.
Regarding claims 2 and 25, the combination of references renders obvious the method wherein the backup index comprises metadata about and storage location information of the backed up payload data at the second cloud storage tier (see paragraph 4 of Zhang).
Regarding claims 3 and 28, the combination of references renders obvious the method wherein the cloud environment is managed by a vendor different from a vendor that supplies the storage policy (see paragraph 25 of Martynov, cloud storage providers are third-party companies).
Regarding claims 4 and 29, the combination of references renders obvious the method wherein the cloud storage environment and the storage policy are managed by the same vendor (see paragraph 26 of Martynov, the cloud server could be a private cloud service hosted by the internal IT department).
Regarding claim 5, the combination of references renders obvious the method wherein another attribute of the first cloud storage tier is that the first cloud storage tier costs more per unit of data storage than the second cloud storage tier (see paragraph 144 and table K of Martynov, a faster service provider costs more).
Regarding claim 6, the combination of references renders obvious the method wherein the faster access to data that is stored in the first cloud storage tier comprises lower latency on serving reads from and writes to the first cloud storage tier (see paragraph 144 and table K of Martynov, faster storage means lower first-byte latency).
Regarding claim 7, the combination of references renders obvious the method wherein another attribute of the first cloud storage tier is that the first cloud storage tier costs more for data egress therefrom than the second cloud storage tier (see paragraph 140 of Martynov, pricing can be set in different ways).
 Regarding claim 8, the combination of references renders obvious the method wherein another attribute of the first cloud storage tier is that the first cloud storage tier costs more per unit data retrieved than the second cloud storage tier (see paragraph 140 of Martynov, pricing can be set in different ways).
Regarding claims 9 and 31, the combination of references renders obvious the method wherein the storage policy identifies the primary dataset for backup, identifies a media agent to perform the backup operation, and comprises a backup schedule for performing backup operations including the first backup operation (see paragraph 133 of Martynov).
Regarding claim 24, the combination of references renders obvious the method further comprising:
presenting to a user through a user interface:
	a first option to designate a first cloud storage tier from among a first plurality of cloud storage tiers of a cloud storage environment (see paragraph 133 of Martynov), and
	a second option to designate a second cloud storage from among a second plurality of cloud storage tiers (although Martynov does not disclose designating two storage tiers at the same time through the interface, in combination with the other references, it would have been obvious to allow a user to select the cloud storage provider for a second backup tier); and
receiving through the user interface, the first user-supplied selection of the first cloud storage tier and the second user-supplied selection of the second cloud storage tier (see paragraph 133 of Martynov).
Regarding claim 30, the combination of references renders obvious the method wherein the defining and storing of the storage policy and the initiation of the first backup operation are performed by a storage manager that executes on one of the one or more computing devices (cloud backup utility 150, see fig. 1 of Martynov).
Allowable Subject Matter
Claims 21, 22, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 21 and 26, the prior art does not disclose or suggest browsing information about the backed up payload data, wherein the browsing information is obtained by accessing at least one of the index and the metadata in the first cloud storage tier without accessing the backed up payload data in the second cloud storage tier.
Regarding claims 22 and 27, the prior art does not disclose or suggest restoring backed up payload data of the at least part of the primary dataset from the second cloud storage tier to the first cloud storage tier and restoring the backed up payload data of the at least primary dataset from the first cloud storage tier to the data storage device associated with the user-supplied request to restore.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Agarwal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132